STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0888

VERSUS

CODY POWELL SEPTEMBER 26, 2022

In Re: Cody Powell, applying for supervisory writs, 21st
Judicial District Court, Parish of Tangipahoa, No.
1802049.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT DENIED AS MOOT. The records of the Tangipahoa Parish
Clerk of Court’s Office reflect that the district court acted on
relator’s motion for production of documents on May 24, 2022.

MRT

WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

ace)

DEPUTY CLERK OF COURT
FOR THE COURT